                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

JAMES E. NOETHTICH, JR.,                        )
                                                )
                          Plaintiff,            )
                                                )
                     v.                         )   No. 1:20-cv-00600-JPH-DLP
                                                )
PROGRESS RAIL,                                  )
                                                )
                          Defendants.           )

                                        ORDER

                    I.          Granting in forma pauperis status

      Mr. Noethtich’s motion to proceed in forma pauperis, dkt. [2], is

GRANTED. See 28 U.S.C. § 1915(a). While in forma pauperis status allows Mr.

Noethtich to proceed without prepaying the filing fee, he remains liable for the

full fees. Ross v. Roman Catholic Archdiocese of Chicago, 748 F. App’x 64, 65

(7th Cir. Jan. 15, 2019) (“Under 28 U.S.C. § 1915(a), a district court may allow

a litigant to proceed ‘without prepayment of fees,’ . . . but not without ever

paying fees.”). No payment is due at this time.

                          II.      Directing Service of Process

      The clerk is directed under Federal Rule of Civil Procedure 4(c)(3) to

issue process to Defendant Progress Rail in the manner specified by Rule 4(d).

Process shall consist of the complaint, dkt. 1, applicable forms (Notice of

Lawsuit and Request for Waiver of Service of Summons and Waiver of Service

of Summons), and this Order. The complaint lists “Progress Rail/Caterpillar”

in the caption, but only identifies Progress Rail as the defendant place of

                                            1
employment, dkt. 1, so the Clerk shall terminate Caterpillar as a defendant on

the docket.

SO ORDERED.

Date: 3/17/2020




Distribution:

JAMES E. NOETHTICH, JR.
2717 Horton Drive
Anderson, IN 46011

Progress Rail
3500 S. Cowan Rd.
Muncie, IN 47302




                                      2
